DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
 deciding distribution of the charging spots among the electric vehicles based on the schedule scheme and information about the electric vehicles; wherein the charging infrastructure comprises a plurality of supply phases for providing power to any of the charging spots, and the method further comprises: determining distribution of the supply phases among the charging spots based on at least one of: status of each supply phase and the information about the electric vehicles on the charging spots which are being powered by each charging supply.
In regards to claim 12, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
 wherein the series of computer executable instructions, when executed by the processor, cause the processor to further perform operations of: deciding distribution of the charging spots among the electric vehicles based on the schedule scheme and information about the electric vehicles; and wherein the charging infrastructure comprises a plurality of supply phases for providing power to any of the charging spots, and the series of computer executable instructions, when executed by the processor, causes the processor to further perform operations of: determining distribution of the supply phases among the charging spots based on at least one of: status of each supply phase and the information about the electric vehicles on the charging spots which are being powered by each charging supply.
In regards to claim 23, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
deciding distribution of the charging spots among the electric vehicles based on the schedule scheme and information about the electric vehicles; wherein the charging infrastructure comprises a plurality of supply phases for providing power to any of the charging spots, and the method further comprises: determining distribution of the supply phases among the charging spots based on at least one of: status of each supply phase and the information about the electric vehicles on the charging spots which are being powered by each charging supply.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842